FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 December 24, 2008
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                              FOR THE TENTH CIRCUIT


    RAVI CHANDER,

                Petitioner,
                                                          No. 08-9505
    v.                                                (Petition for Review)

    MICHAEL B. MUKASEY, United
    States Attorney General,

                Respondent.


                              ORDER AND JUDGMENT *


Before O’BRIEN, Circuit Judge, BRORBY, Senior Circuit Judge, and
McCONNELL, Circuit Judge.



         Petitioner Ravi Chander is a native and citizen of India who entered the

United States without authorization in 1999. The government served him with a

notice to appear in 2002. He subsequently admitted removability and applied for

adjustment of status to lawful permanent resident on the basis of his marriage to a



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
United States citizen. 8 U.S.C. § 1255(a). Following a hearing in 2006, the

immigration judge (IJ) denied his application as a “matter of discretion,”

R. Vol. 1 at 67, and also denied voluntary departure. Mr. Chander sought review

with the Board of Immigration Appeals, which “adopt[ed] and affirm[ed] the

decision of the [IJ] insofar as he concluded that [Mr. Chander] had not met his

burden of demonstrating that he warranted a grant of adjustment of status in the

exercise of discretion,” id. at 2, but reversed the decision denying voluntary

departure. His petition for review from the decision denying adjustment of status

is before this court.

      Respondent is correct that we lack jurisdiction to review the decision

because the agency denied adjustment of status as a matter of discretion and the

petition does not raise any constitutional claims or questions of law. 8 U.S.C.

§§ 1252(a)(2)(B)(i) & (a)(2)(D). We therefore grant his motion to dismiss the

petition.

      At his hearing before the IJ, Mr. Chander testified concerning two criminal

charges that were eventually dropped. The first incident concerned the

distribution of pornographic materials. The IJ cited his lack of candor concerning

his knowledge of the illegality of his conduct. The second incident concerned a

domestic violence charge and his failure to acknowledge the seriousness of the

situation. Among other things, the IJ found that “[Mr. Chander] did not credibly

testify with respect to . . . being charged with [distributing pornographic

                                          -2-
material,” R. Vol. 1 at 63, and his “demeanor [while testifying about the domestic

violence charge] did not equal a demeanor of one who was sorry or was at least

concerned about his actions against his wife and the two stepdaughters, which

[sic] live in his home.” Id. The IJ found, “[a]fter careful consideration of the

evidence in the record . . . that [Mr. Chander] has not established that he

merits . . . an exercise of discretion [concerning adjustment of status].” Id. at 67.

      Mr. Chander first argues that the IJ “was hostile, prejudiced and angry,”

Pet’r Opening Br. at 2, and the “denial of adjustment of status . . . was clearly

predicated upon a violation of due process[.]” Id. at 2-3. “Removal proceedings

are civil in nature, and the extensive constitutional safeguards attending criminal

proceedings do not apply.” Schroeck v. Gonzales, 429 F.3d 947, 951 (10th Cir.

2005). “Therefore, when facing removal, aliens are entitled only to procedural

due process, which provides the opportunity to be heard at a meaningful time and

in a meaningful manner.” Id. at 952 (quotation marks omitted). Mr. Chander was

afforded procedural due process.

      He next argues that a determination that precludes an alien from applying

for relief under § 1255 is a question of law that is reviewable on appeal. While

this might be true as a general proposition, it has no relevance here because the

agency denied Mr. Chander’s request for adjustment of status as a matter of

discretion – not because he was statutorily ineligible.




                                          -3-
      Last, he argues that he met the requirement for adjustment of status as

a matter of law pursuant to § 1255(i), which concerns aliens who are otherwise

ineligible for adjustment of status. The statute, by its own terms, does not apply.

Mr. Chander’s petition for review is DISMISSED for lack of jurisdiction.


                                                    Entered for the Court



                                                    Wade Brorby
                                                    Senior Circuit Judge




                                         -4-